 GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.557ing on the label which will now be applied, must be concerned withthe problem of a "supervisor-employee" with conflicting loyalties.We are also disturbed by the implications of this decision withrespect to the Board's decision in theNassau and Suffolkcase.1eOneof the arguments advanced in this proceeding for the result reachedby our colleagues here is that all union officers, including presump-tively the union negotiators, come from the group involved in thisdecision.The practical effect of our colleagues' decision, therefore,is to place the Board's imprimatur upon the possible control of theUnion by the Employer's supervisors.As our colleagues' dispositionof thisissuemust necessarily turn on a finding that these supervisorsare "employees" in the statutory sense,'' they would seem as eligibleto participate in negotiations as in other union activities.Thus, ourcolleagues seem to sanction the Employer's presence on both sides ofthe bargaining table.Congress in 1947 sought to resolve this problem by excluding super-visors from the definition of "employee." In fairness to employees, tounions, and to management, we would continue to construe the Actas Congress intended.10Nussua and Suffolk Contractors'Association,Inc.,118 NLRB 174, in which the Boardheld that certain supervisors who were long-time union members and who,throughcustom and practice In the industry,were voluntarily included by the parties in thebargaining unit, might lawfully participate in union affairs including serving on unioncommittees and holding union office, but might not lawfully participate In bargainingnegotiations.11The fact that these seasonal supervisors are being permitted by our colleagues tovote-a right belonging exclusively to employees under the Act-at precisely the timewhen they admittedly"would not be performing rank-and-fileduties within the unit"serves, in our opinion,to emphasize how unrealistic and untenable the position of ourcolleagues actually is.If,as our colleagues seem to hold, these supervisors can com-partmentalize their interests,would they,when casting their votes in their status assupervisors,be voting their interests as supervisors or their interests as employees? Ifthey voteas supervisors,isnot management intruding Into an area where it does notbelong? If they vote as employees,what of their duty to be loyal to management whilethey are supervisors?Our colleagues provide no answers to these questions.GaylordDiscount Stores ofDelaware,Inc., Gay Apparel Corpo-rationandLocal 1349, Retail Clerks International Association,AFL-CIOMarrud,Inc., Archer Sales Co.,Hardlines Distributors,Inc.andLocal 1349,Retail Clerks International Association,AFL-CIO..Cases Nos. 4-CA-2418 and 4-CA-2449. June 8, 1962-DECISION AND ORDEROn January 8, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatall the Respondents except Marrud, Inc., had engaged in and wereengaging in certain unfair labor practices, and recommending that137 NLRB No. 66. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey cease and desist therefrom and take certain affirmative action, asset forth in the Intermediate Report attached hereto.He also foundthat the Respondents had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended dismissal of suchallegations.Thereafter, those Respondents who the Trial Examinerfound had committed violations of the Act filed exceptions to the In-termediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.IIEirBER RODGERS took no part in the consideration of the aboveDecision and Order.On January 8, 1962, upon the issuance of the Intermediate Report. the proceedingwas transferred to the Board pursuant to Section 102.45 of the Rules and RegulationsAfter the 20-day period yet by the Inteimedi,ite Report for voluntary compliance, Re-spondent nardlines Distributors, Inc , filed a motion with the Regional Director request-ing severance as to itself and offering to comply with the recommendations of the Intei-mediate Report without thereby admitting the allegations of the complaintThe offer ofsettlement under the condition imposed is untimely and, together with the motion to sever,is hereby deniedThe following paragraph is added to the notices attached to the intermediate Reportas AppendixesEmployees may communicate directly with the Board's Regional Office,1700 Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsyl-vania , Telephone Number, Pennypacker 5-2612, if they have any question concerningcompliance with the provisions of this noticeINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECase No. 4-CA-2418 was initiated by a charge filed August 4, 1961, by Local 1349,Retail Clerks International Association, AFL-CIO, herein called the Union, alleg-ing that Gaylord Discount Stores of Delaware, Inc. (herein called Gaylord) andGay Apparel Corporation (herein called Gay) had violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519)by discharging certain employees for union activity, and by other acts and conduct.Case No. 4-CA-2449 was initiated by a charge filed by ,the Union September 25,1961, alleging similar statutory violations by Marrud, Inc., Archer Sales Company,'and Hardlines Distributors, Inc. (herein called Marrud, Archer, and Hardlines,respectively).The cases were consolidated by the Regional Director for the FourthRegion, who issued a consolidated complaint on October 13, 1961, alleging thateach of the five-named Respondents was responsible for each of the seven allegeddiscriminatory discharges, and for various other acts of interference, restraint, andcoercion.The five Respondents, each of whom was represented by the same counsel,filed a single answer, particularizing as to the business of each, either admitting theitwas stipulated at the hearing that the organization named in the complaint asArcher Sales Co has undergone various corporate changes, which do riot appear to bematerial to the issues here, and that at the time of the alleged unfair labor practice,and of the hearing its correct name was Archer Sales, Inc, a Delawaie corporation GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.559,fact of discharge or averring lack of knowledge thereof(depending upon whetherthe dischargee in question was admitted to be in the employ of the particularRespondent at the time of the discharge)and denying the allegations of discrimi-nation and other violations.Prior to the opening of the hearing, Respondents moved to dismiss the complainton the ground that it failed to particularize which Respondents were allegedly liablefor which violations.2This motion was denied by Trial Examiner Donovan, andRespondents thereupon moved the Board for leave to appeal from that ruling, andto postpone the hearing,set for November 13, 1961,inWilmington,Delaware.At the opening of the hearing, the Board had not acted on the motion before it,and Respondents moved before me to dismiss the complaint or in the alternativeto postpone the hearing until the Board ruled.These motions were denied, withthe understanding that they could be renewed at the conclusion of General Counsel'scase.The hearing commenced in Wilmington on the morning of November 13, 1961,with all parties represented by counsel.Late that afternoon the Board granted theleave to appeal but affirmed the ruling of Trial Examiner Donovan.Notice of thisaction did not reach the parties until the following day.Meanwhile,when thehearing adjourned on November 13, the Trial Examiner,over the objection ofcounsel for the Charging Party, granted the request of General Counsel(made inlarge part to accommodate,and with the concurrence of, counsel for Respondents)to recess the hearing until the following Thursday,November 16, 1961,in Phila-delphia, Pennsylvania.The hearing resumed as scheduled on November 16.At the conclusion ofGeneral Counsel's case, Respondents moved to dismiss the complaint, which motionwas denied,and leave to appeal was likewise denied.Respondents thereuponpresented their evidence,and General Counsel produced rebuttal testimony.Atthis point, General Counsel requested a further recess to call an out-of-town witnessto testify concerning a certain newspaper advertisement introduced as GeneralCounsel'sExhibitNo. 10. In lieu of calling the witness, the parties stipulatedthat the exhibit could be received and accorded its presumptive weight, unless amotion to reopen the record to take testimony with respect to that exhibit was madeby December 1, 1961. No such motion has been received.At the conclusion of the testimony,both sides argued orally on the record, andRespondents again urged that I grant their motion to dismiss on the grounds previ-ously passed on by Trial Examiner Donovan and the Board. I advised Respond-ents that I did not regard that motion as now pending before me.In the event itwas pending before me, or in the event that Respondents renewed the motion bycontending that it was before me,the motion is hereby denied.As appears below,Ifind some merit in Respondents'contentions respecting their liability for theconduct of each other,but the deficiencies I find in General Counsel's case to go tothe proof and not to the pleadings.After the conclusion of the hearing, General Counsel and Respondents filed briefswhich have been duly considered.Upon such consideration and upon the entirerecord before me 3 and my observation of the witnesses,Imake the following:2The motion to dismiss also rested in part on the failure of the complaint to specify aplace of hearingThis deficiency was supplied over 2 weeks prior to the opening of thehearing, and Respondents have apparently abandoned that point which,In view of thetimely notice,is plainly unineritorious"After the hearing was closed,OfficialReport of Proceedings"Insofar as this document purports to correct typo-graphical errors in the transcript of the hearing, I direct that the record be corrected Inaccordancewith the proposed correctionsInsofar as this document repre,ents anattempt by Respondents'counsel to correct and claiify certain statements made In hisoral argument at the conclusion of the hearing, the record correctly reflects the state-ments made by counsel,but counsel'spresent desire to disavow certain concessions madeby him Is accepted,and my findings and conclusions are not based on his previousconcessionsGeneral Counsel after the hearing likewise filed a motion to correct various errors inthe transcriptThis motion is hereby granted,and I direct that the record be correctedaccordinglyI should add that not even diligent counsel has unearthed all the typographical ei rorsFor example the expression"cost meeting"on page 360, lines 22-23, should read "cos-metics "The numerous errors were occasioned by difficulty with the stenotype machineisin satisfied,however.that the transcript Is intelligible and reflects the testimony withsufficient accuracy to permit a fair review of the record 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Gay, a New York corporation, is a holding company, which ownsall the stock in Respondent Gaylord, a Delaware corporation.The officers ofboth corporations are identical.Gaylord holds the lease on a large shopping centerinWilmington,where it operates a discount department store known as Gaylord's.In that store the only departments actually operated by Gaylord are the ladies'apparel, children's apparel, appliance, and phonograph records departments; theother departments are leased to various licensees.Among these licensees are Re-spondent Hardlines, which operates the hardware department, Respondent Archer,which operates the domestics department, and Di-Deb, a wholly owned subsidiaryof Respondent Marrud, which operates the cosmetics department.Gaylord in the year preceding July 1, 1961, had gross sales in excess of $1,000,000and received over $1,000,000 worth of merchandise directly from outside the StateofDelaware.Hardlines is a multistate enterprise with headquarters inMassa-chusetts, which in the year preceding July 1, 1961, had gross sales of over $1,000,000,Archer in its various corporate forms is a multistate enterprise, likewise with Massa-chusetts headquarters, which in the year preceding July 1, 1961, had gross sales inexcess of $1,000,000.Marrud, a Massachusetts corporation with its main office inBoston, had grosssalesfor the fiscal year ending July 1, 1961, of over $10,000,000.Ifind that Gay and Gaylord are a single employer for purposes of the Act, thateach of the Respondents is engaged in an activity affecting commerce within themeaning of Section 2(6) and (7) of the Act, and that the Board has, and shouldexercise, its jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal 1349,RetailClerksInternational Association,AFL-CIO, isa labor organi-zation within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Employersand their agentsAs stated above, Gaylord operates only the women's, children's, appliance, andrecords departments in the store; the remaining departments (e.g., toys, snack bar,domestics, cosmetics, etc.) are leased to independentlicensees.The manager ofeach leased department is responsible to his "home office" and not to Gaylord forthe operation of his department.These managers have authority to hire and firethe employees in their departments, and fix the wage rates of their own employees.Gaylord does not pay workmen's compensation or social security or other taxes onthe employees in the leased departments.When an employee was hired or dis-charged in a leased department, the department manager would notify the storemanager "for security reasons "Gaylord employed a store manager as well as managers of the various departmentsitoperated.The store manager hired cashiers, wrappers, and porters, but the de-partment managers hired the personnel for their own departments, just as did themanagers of the leased departments.All the employees on the selling floor, whether employed by Gaylord or by alessee,wore buttons bearing the name "Gaylord's" and wore a uniform smock orjacket.Customers purchasing merchandise would carry it to the cashiers at thefront of the store, where the various articles would be "rung up" on a cash registerwhich recorded an appropriate notation for the department making the sale.Re-turns of all merchand se whether purchased in a Gaylord or a lessee department,were handled at the front of the store by Gaylord employees, who gave the customercash refunds and notified the appropriate department.The prices of merchandise in the leased departments were fixed by the particularlessee.On occasion, however, a "shopper" employed by Gaylord would report thatprices in a particular leased department were out-of-line with prices charged in otherdiscount department stores in the area, and Gaylord's manager would then sug-gest to the manager of the leased department that the latter adjust his prices.Meetings of the managers of the various departments would be held from time totime, called and conducted by the store manager, and devoted to common problems,advertising and sales campaigns,and the like.From time to time a representative ofGay would visit the store and would inspect all departments, including those oper-ated by lessees.This representative would, on occasion, address meetings of allstore employees, including those employed by lessees as well as Gaylord employees. GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.561Each department was responsible for recruiting its own staff.Advertisements forhelp wanted would be placed in the Wilmington newspapers in Gaylord's name, butthe advertisement would direct the prospective employees to apply at the particulardepartment.The leases or license agreements covering the various departments leased to Hard-lines,Di-Deb, and Archer are in evidence. They provide,inter alia,that the personsemployed in the lessee's business in the store"shall be, and hereby are,recognizedto be employees of Licensee," but that such employees shall conform to all rulesin force in the store.Gaylord reserved the right to require each lessee "immedi-ately to dismiss from its employment any employee deemed unsuitable...or whoshall in any way conduct himself to the dissatisfaction of [Gaylord's].. ."Theagreements further provided that if Gaylord entered into a collective-bargainingagreement, the employment terms there established would be observed by the lesseewith respect to its employees.4The agreements also provided that Gaylord employ-ees might be made available to lessees, and that employees of lessees were to beavailable to Gaylord, and in each case the party using the employee would reimbursethe employee's regular employer for his services.At the time of the events in question (July and August 1961) the position of storemanager was vacant, and the authority normally vested in that position was dividedbetween Joseph Schwartz, who was then a "manager-in-training," and Perry Horen-stein (often referred to as Mr. Perry), the assistant manager.During the sameperiod Jane Carrigan was manager of the ladies' and children's departments, run byGaylord; John Kamenicky was manager of domestics, an Archer-operated depart-ment; Frank Martin was manager of the hardware department, leased by Hardlines;Frances Chew had recently succeeded Frank Finch as manager of Di-Deb's cos-metics department;her sister,StellaMullins, was manager of the lessee-operatedsnack bar; the toy department, likewise lessee-operated, was managed from Januaryuntil July 14, 1961, by Ed Hostetter, and thereafter, through October, by Ed Grandel.In addition Schwartz and Horenstein, Kamenicky, Martin, Hostetter, and Grandelwere not connected with the store at the time of the hearing.The latter two hadjoined the Union while working at the store (Grandel before he became a manager),and both testified in support of the complaint.B. Interference, restraint, and coercionUnion activity in the store came to the attention of various managerial personnelin July 1961.Assistant StoreManager Horenstein told Manager Hostetter of thetoy department that Horenstein would have let an employee named Pordham goif she signed a card and that while he was acting manager he would try to keep theUnion out.Cosmetics Manager Kamenicky told Grandel, after the latter had suc-ceeded Hostetteras managerof toys, that Kamenicky had been told he would haveto get rid of two employees for signing union cards, and that Gayloid would furnishhim help until he could hire replacements.At about the same time HardwareManager Martin asked Grandel how many toy department employees were unionmembers, adding that he had interrogated his employees and ascertained that theywere members.Mabel Robinson (whose discharge from Gaylord's children's department is dis-cussed below) testified that in June union organizers gave her organizational mate-rialwhich she handed to Store Manager Schwartz, who put the union men out ofthe store.She further testified that in July the manager of her department, JaneCarrigan, discussed the Union with her, asking what the employees needed a unionfor and stating that a union could do no more for the employees than Gaylord coulddo.Robinson also testified that in mid-July Manager Carrigan was paged over theloudspeaker system to come to the store office, and that Carrigan upon her returnsaid to Robinson and another employee: "I've just been told that anyone who signsa union card will be fired on the spot . . . and that two will be fired today." Car-rigan denied Robinson's testimony; indeed Carrigan testified that she first heard ofthe union activity in the store after she returned from vacation at the end of July.For reasons set forth below under "Concluding findings," I credit Robinson's testi-mony and I do not believe Carrigan's testimony to the contrary.On July 21, 1961, before the store opened in the morning, and again after thestore closed in the evening, the employees on the morning and evening shifts, re-spectively,were summoned to a meeting where they were addressed by Herman4 A rider to theHardlines agreementprovided that in the event Gaylord entered intonegotiations with a union, Hardlines would receive "notice of and an opportunity toattend negotiations" before anyagreement was concluded.649856-63-vol. 137-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDRothchild,an official of Gay, who oversees several Gay stores,and who was makingone of his infrequent visits to Gaylord.According to witnesses called by GeneralCounsel, Rothchild, without referring to the Union by name, suggested to the em-ployees that they did not need a "third party" or an "outsider" to come between themand management.According to General Counsel's witnesses Rothchild pointed outthat certain employees(Frances Chew and Ed Grandel,both of whom were em-ployed by independent lessees rather than by Gaylord) had been quickly promotedto supervisory positions,and stated that such promotions would not be so easy tomake if a "third party" entered the picture.According to testimony adduced byGeneral Counsel,Rothchild in his remarks referred to the existing good sick leavepolicy, and stated that"if the organization got into Gaylord"the employees wouldno longer be able to obtain a day's leave for the asking.He warned the employeesthat if they turned to a "third party"they would have to picket in all kinds ofweather, stated that the "organization"had prevailed in another store and that con-ditions there were not happy,and observed that at present the employees at Gaylordwere not reprimanded for tardiness but that management would change this condi-tion if,a "third party"came between management and the employees.Accordingto General Counsel's witnesses,Rothchild late in his speech asked the employeeswhether they needed a "third party," asked them to repeat their chorused "No"with greater volume, and concluded with "To hell with the Union."According toStoreManager Schwartz,he attended both the morning and evening meetings; theylasted only a few minutes(not 35 or 40 as the employees had testified);and Roth-child discussed only such matters as courtesy to customers,cleanliness of the wash-rooms, and neatness of the counters,and did not refer to the Union,to a "thirdparty," or to an"organization."For reasons detailed below under "Concludingfindings" I reject Schwartz'testimony with respect to this episode as altogetherfalse, and I credit the testimony of General Counsel's witnesses with respect to thecontent of Rothchild's remarks.On July 27, 1961, Frank Martin, manager of the hardware department which wasoperated by Respondent Hardlines,asked his employee,Richard Houston, whetherHouston had signed a union card.Martin went on to tell Houston that an employeein another department,one Joe Dougherty,was actively organizing for the Union,thatMartin had orders from Hardlines to lay off union supporters,and that twoother boys who had signed union cards did not know what they were getting intoAt about the same time John Kamenicky,manager of Respondent Archer's domesticsdepartment,told his employee Bernadette Monaco that anyone who signed a unioncard would be fired, and told Assistant Manager Morgenstern that if he signed aunion card he would be demotedC. The discharges1.Leola (Pat) Adams:Adams was hired by Gaylord in March 1960 as a salesgirlin the ladies'department,and was later transferred to the service desk where she wasengaged in giving refunds on exchanges,furnishing change to cashiers,and handlingthe switchboard until her dischargeo n July 15, 1961, 2 days after she signed a unioncard.Adams was or became friendly with Robert Hostetter, who came to the storein January 1961 as manager of the toy department,and who became a leading unionprotagonist before his discharge on July 14.Their friendship was generally knownthroughoutthe store,and Manager Schwartz admitted that he occasionally made abantering reference to it when speaking to Hostetter.The latter'sprounion sym-pathies at the time of his discharge were likewise known to, or at the least stronglysuspected by, management;AssistantManager Horenstein accused Hostetter, a fewdays beforehis dismissal,of trying to get the Union into the store.According to Adams' testimony,Horenstein came to her on July 15 and told hershe was being laid off, as Gaylord needed to cut its payroll.She protested thatothers employed at the service desk were junior in employment to her, but Horen-stein gave her no satisfactory reply except to assure her that her work had been satis-factory, and that she was not being discharged because of shortages in the cashregister which she and several other employees operated.Adams further testifiedthat when Mr. Stein,manager of the camera department in the store,learned ofher discharge, he suggested that he might be able to give her a job, but that the nextday when she talked to Stein, he told her he had talked to Horenstein, that he (Stein)could not employ her, and that he would rather not discuss the matterAccording to Manager Schwartz, Adams had been neglecting her work, spendingtoo much time on the telephone, letting customers wait, and talking too long andtoo frequently with HostetterSchwartz further testified that Adams had beenwarned about these derelictions twice before her discharge.Schwartz stated thatshortage in the cash register had increased substantially during the last months ofAdams' employment, and had returned to normal after her discharge,but that GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.563other employees also had access to the cash registers. In closing argument, counselfor Respondent stated that Adams had been discharged for spending too much timetalking to Hostetter, but that she was not "beyond rehabilitation" and might bereemployed if business improved.As noted above, Adams was discharged on July 15 and Hostetter on July 14.Also as noted above, employee Robinson testified that in mid-July her manager,Jane Carrigan (who was on vacation the week of July 24), was summoned to thestoremanager's office and stated on her return to her department; "I've just beentold that anyone who signs a union card will be fired on the spot . . . and that twowill be fired today."2. Joseph Dougherty:Dougherty worked in various departments in the store be-tween the start of his employment early in 1961 and his discharge July 31.He spenta short period at the snack bar, work which he testified made him "nervous" becauseit involved contact with the shopping public.He later worked in the hardware de-partment where he was hired by Manager Earl Jones, but Jones was thereafter re-placed by Frank Martin, with whom Dougherty could not get along.At Dougherty'srequest, and with the help of Assistant Store Manager Horenstein, Dougherty in mid-July transferred to the cosmetics department, then managed by Frank Finch. Shortlythereafter Finch transferred to the sporting goods department and was succeeded atcosmetics by Frances Chew.Dougherty's duties in cosmetics were those of a stock boy, unloading merchandiseand placing it on shelves, helping with inventories, etc.He actively and openlysolicited employees to join the Union.On July 17, Frank Martin, manager of thehardware department and Dougherty's former supervisor, commented to employeeHouston about Dougherty's union activities.Ed Grandel, who succeeded Hostetteras manager of the toy department in mid-July, testified that he was aware of Dough-erty's union activity, as he could plainly see the union cards in Dougherty's pocket.According to Dougherty's testimony, on July 31 he saw Store Manager Schwartzand Cosmetics Manager Chew talking together and Schwartz pointed at him. Laterthat morning Chew said to him that "All this is getting on my nerves. I'll have tolet you go."Dougherty further testified that he had not theretofore had trouble withChew, but that, on the contrary, she had complimented him on his work.Chew testified that while Dougherty did good work when he worked, he loafedmuch of the time and kept irregular hours. She further testified that he had dis-obeyed instructions with respect to taking inventory on Sunday, July 30, and that onthe next morning he again disobeyed orders when he insisted on putting a shipmentin the warehouse rather than on the selling floor as she directed.At this point, ac-cording to Chew, she told him that his refusal to take orders was getting on hernerves, and he would have to straighten out or quit.According to her, he there-upon inquired if she wanted him to punch out, she told him this was as good a timeas any, and he then did so. Chew denied any knowledge of Dougherty's union ac-tivities and testified that she had no knowledge of any union activity until severaldays after Dougherty's discharge.According to the testimony of Mabel Robinson,who is Dougherty's mother, she learned of her son's discharge that day, asked Chewabout it, and was told that Schwartz had ordered the discharge to cut expenses andnot for union activity.3, 4, and 5.Mabel Robinson, Frances Robinson Flickinger, and Linda Wassil:After Joseph Dougherty's discharge the morning of July 31, he left the store, butreturned that afternoon accompanied by one Kudla, a union organizer, and by EdHostetter, who, after his discharge as manager of the toy department, had apparentlyremained active in the Union's efforts to organize the store.The three men went tothe snack bar in the store where they were joined by Mabel Robinson (Dougherty'smother), Frances Robinson Flickinger (Mabel's sister-in-law), and Linda Wassil.The latter two were employed in Gaylord's women's apparel department; MabelRobinson worked in the children's department.Dougherty handed three union cardsto his mother, who retired to the ladies' room, signed one of the cards, and returnedit to her son.Robinson then took Linda Wassil into the ladies' room, where Lindasigned a card and gave it to Robinson, whereupon the two returned to the snack barand Robinson handed that card to Dougherty. The same process was then repeatedby Robinson and Flickinger, who signed a card in the ladies' room and then returnedto the snack bar where Robinson handed the card to her son. The meeting at thesnack bar was in plain view of Store Manager Schwartz' office window, and Schwartzadmitted that he saw the group there and that Union Organizer Kudla waved to him.According to the testimony of several of the employees Schwartz could see themreturn the cards to Dougherty, but Schwartz denied this.The employees also testifiedthat Stella Mullins, manager of the snack bar, and Frances Chew, Mullins' sister andhead of cosmetics, saw Mabel Robinson hand the cards to Dougherty, but Mullinsand Chew deny having seen it. Later that day, according to Mabel, she saw Schwartz 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDstaring at her, and the store policeman, dressed in plain clothes, lingered near thedepartment where she worked, and told her that Schwartz had stationed him therein anticipation of "trouble."The next day, Tuesday, August 1, Schwartz laid off Mabel Robinson and FrancesRobinson Flickinger.Wassil had her day off on August 1, and Schwartz laid her offon August 2. In each case the explanation given the employee was that a cut inpayroll was necessary because business had fallen off, and Schwartz told each ofthe employees that she would be recalled if business improved.According to MabelRobinson, she was paid off at once, although her normal payday was Wednesday.Frances Robinson Flickinger was junior in employment to the others in her depart-ment, having worked there for only 3 weeks at the time she was laid off. Linda Wassilhad been steadily employed there from October 1960 until her layoff.Mabel Robin-son had worked in the department from September 1960 to February 1961 (when shequit for failure to get a pay raise) and again from May (when she returned to workat the urging of Department Manager Carrigan) until her layoff.The other full-time employees in the women's and children's department were senior in employmentto these three; several part-time employees in the department were junior to thesethree.According to Department Manager Carrigan, she learned from top management inmid-July that her payroll was too high in the light of falling business attributable toincreased competition. She testified that when she returned from vacation on July 31,Store Manager Schwartz asked her to name the people last hired in her department.Carrigan denied any knowledge of any union activity prior to August, and did notrecall the fact that Rothchild addressed the employees on Friday, July 21, the.day before she left on vacation. Store Manager Schwartz testified that the idea ofusing seniority as the basis for the layoffs originated not with him but with Carrigan.,Carrigan testified that, with one exception, aside from the cases before us, during the19 months in which she has been department manager, she and not the storemanager notified employees in that department of their separation from employment.From July 25 to August 1, inclusive, Gaylord advertised in the "help wanted"column of two Wilmington newspapers seeking an experienced saleslady in the"ready-to-wear" department.6 and 7.EllsworthMorgenstern and Bernadette Monaco:Morgenstern andMonaco were employed by Respondent Archer in the domestics department, managedby Frank Kamenicky, who told them on August 2, 1961, that, pursuant to instruc-tions he had received from Archer's Boston office, they were being laid off untilbusiness improved.Both of them had signed union cards approximately a weekbefore they were laid off.According to the uncontradicted testimony of Ed Grandel,who was manager of the toy department at the time of the layoffs, he talked toKamenicky about the "union trouble" at that time, and Kamenicky stated that he(Kamenicky) was told he would have to get rid of Morgenstern and Monaco forsigning union cards and that Gaylord's would furnish Kamenicky with sales helpuntil he could hire someone else.D. Concluding findings1.Credibility of witnessesAt the time of the hearing in this case the Union was picketing the store, andfeeling on both sides was manifestly high.With minor exceptions, the testimony ofall the witnesses was colored by their direct economic interest in the case or by theirpersonal hostility to or friendship for the principals, or by their desire to further theinterest of the side with which they were identified.This is not a case, therefore, inwhich I can accept the testimony of either sidein toto.By the same token, witnesseswhose testimony and whose demeanor on the witness stand were such as to lead meto regard them as generally credible, seem to have testified falsely in certain matters,and conversely, witnesses whose testimony was in large part unworthy of beliefappear to have testified truthfully in some respects. It therefore becomes necessaryto resolve each material conflict in the testimony separately.Two such conflicts arise with respect to the alleged violations of Section 8(a)(1),and will be disposed of at this point. Other conflicts in testimony arising in connectionwith the discharges or with the remedy will be disposed of in the discussion of theindividual cases.As noted above, Schwartz' testimony concerning Rothchild's speeches was insharp contradiction to the testimony of the employee witnesses.On this subject Ifind Schwartz totally unworthy of belief. In so doing, I do not find it necessary torely on the concession, since repudiated, of Respondents' counsel (see footnote 3,supra).Quite apart from that concession I credit the employees' testimony on this GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.565matter as it was given in a convincing manner with such details as suggest that thewitnesses were accurately reporting the content as well as the manner of Rothchild'saddress.The fact thta Schwartz gave such flagrantly false testimony on this mattercasts a shadow over all his testimony, for his prevarications with respect to Rothchild's,speeches can only be attributed to a zeal to support Respondents' case in all respectsand at all costs.Robinson testified that she had discussed the Union with Carrigan, and that in mid--July Carrigan stated to Robinson and one Jennifer Rose (not called as a witness) thatanyone who signed a union card would be fired on the spot. Carrigan testified thatshe never heard of the Union prior to her return from vacation on July 31. I do notcredit Carrigan's testimony in this respect .5The record shows that union activity inthe store had been discussed by Horenstein and Hostetter prior to the latter's dischargeon July 14, and that the activity was sufficiently well known to management officialsbefore Carrigan's vacation to be the subject of special meetings at which all employeeswere assembled to be addressed by a managerial spokesman from New York.More-over, Robinson's demeanor and manner of testifying were such as to lead me tocredit her in this respect; I regard her as a forthright, if over-loquacious witness.I also regard it as unlikely that she would have fabricated the detailed account shegave with respect to the mid-July episode, for although Robinson was an interestedparty with respect to her discharge and her son's, in mid-July she was not a unionsupporter, and her testimony with respect to that episode has little, if any, bearingon the discharges with which she was particularly concerned.For the foregoingreasons, I credit Robinson's testimony in this regard.2.Conclusions with respect to interference, restraint, and coercionI find that Manager Carrigan's statement to Robinson in mid-July that anyone whosigned a union card would be fired on the spot, and Rothchild's addresses to theemployes in which he threatened that advent of a union would impede promotionsand would result in management's "tightening up" on absences and tardiness tendedto interfere with, restrain, or coerce employees in the exercise of their right to engagein union activities, and that Respondents Gay and Gaylord, acting through Carriganand Rothchild, thereby violated Section 8 (a) (1) of the Act.I further find that Respondent Hardlines by Martin's interrogation of his employeesas to their union membership and by his warning to Houston, at the time of theinterrogation, that union supporters would be laid off similarly violated Section8(a) (1) of the Act, as did Respondent Archer, by Kamenicky's statement to Monacothat anyone who signed a umon card would be fired, and by his threat to demoteMorgenstern if the latter signed a union card.3.Conclusions with respect to the dischargesAs to five of the seven alleged discriminatory discharges, I regard the proof as soclear as to warrant little discussion.The cases of Adams and Dougherty are sub-stantially closer and will be treated at greater length.John Kamenicky, manager of Archer's domestics department, discharged Morgen-stern and Monaco on August 2, 1961. Shortly before then Kamenicky told EdGrandel, according to the latter's uncontradicted testimony which I credit, thatKamenicky was about to discharge Morgenstern and Monaco because they hadsigned cards.Under these circumstances I find that a preponderance of the evidenceestablishes thatMorgenstern and Monaco were discharged in violation of Section8(a)(3) and (1) because of their union membership.Mabel Robinson, Frances Robinson Flickinger, and Linda Wassil were dischargedon the next working day after they signedunioncards.I credit Robinson's testi-mony, and discredit Schwartz' denial, that he saw her hand the cards to Doughertyin the presence of a union organizer.And, in the light of Gaylord's hostility to theUnion. I find "considerably more than a coincidental connection" between their sign-ing union cards on one day and their discharges on the next,N.L.R.B. v. CondenserCorp.,128 F. 2d 67,75 (C.A. 3).It should also be noted that these layoffs or discharges were handled by StoreManager Schwartz rather than by Department Manager Carrigan, who normally6 Carrigan testified that she "must have been on vacation" duiing Rothchild's July 21speech.Her vacation, however, did not start until the next day. Schwartz suggested thatCarrigan might have left early.But Linda Wassil, whose tesimony I credit in all re-spects as she gave the impression of testifying with great precision and a desire to beabsolutely accurate, positively identified Carrigan as being at the meeting. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDhandled such matters, that Schwartz'and Carrigan's testimony is contradictory as towhich of them decided that there should be layoffs from Carrigan's department, andthat during the week preceding the layoffs Gaylord had advertised for a salesladywith ready-to-wear, experience-a fact which substantially disposes of Gaylord'scontention that the layoffs were due to a loss of business.Although the three affectedemployees had the least seniority of the full-time help in their department,there werepart-time employees with less semority.When Schwartz was asked why he did notoffer some of the laid-off employees an opportunity to take part-time jobs, he replied"I really couldn't answer that."While it is true that Gaylord's sales in Carrigan'sdepartment had declined in June and July 1961 from the comparable months in1960-probably because two competitors had entered the field-the decline in Julywas somewhat less than that in June. Indeed, the hiring of Flickinger 3 weeks beforeher discharge in itself rebuts the defense that the inroads of competition forced acurtailment of Gaylord's sales force.In any event upon a consideration of the entirerecord I find that a preponderance of the evidence establishes that Robinson,Wassil,and Flickinger were discharged in violation of Section 8(a) (3) and(1) because Gay-lord knew they had signed union cards.Leola(Pat) Adams was discharged July 15,1961, allegedly for neglecting the workat the service desk and spending too much time conversing with Robert Hostetter.As Hostetter had been discharged the day before, it would seem that no furtheraction with respect to Adams would have been necessary to correct the situation whichallegedly troubledmanagement.The question in Adams' case,however, is notwhether management acted reasonably in discharging her, but whether it did sobecause of her union activity,for she had signed a card 2 days before.The evidence as to company knowledge of her union activity is rather meager.Basically, it consists of two items:Adams' friendship with Hostetter,whose prouniontendencies were apparently discovered or strongly suspected just prior to his dis-charge; and Carrigan's statement in mid-July that two employees were about to befired for union activity.(Adams was the only Gaylord employee whose employmentterminated between July 10 and July 20, except for one Moody,who worked only 1week.)Recently the Board stated inProduct Engineering and Mfg. Co.,133 NLRB1375:IfRespondent was, as we find,aware of Melvin's activity on behalf of theUnion,it is proper to infer that it was also aware of the union activity of hisbrother and of Wood, which occurred at the same time and place,or, at thevery least,that the Respondent suspected that, in the view of their close associa-tion during work and otherwise,Rollie and Wood shared Melvin's prounionsentiments.Accordingly,we find adequate evidence in the record that the Re-spondent believed that all three were union adherents.Applying this rationale to the instant case, I find that because of Adams' apparentclose friendship and known association with Hostetter,Gaylord knew or suspectedshe was a union adherent at the time of her discharge.The testimony of Adams and Schwartz is in conflict as to whether Schwartz orHorenstein discharged her and as to whether Schwartz ever admonished her forspending too much time talking to Hostetter.On the former point I credit Adamsand find that Horenstein told her she was laid off because of a payroll cut, but onthe latter I am inclined to credit Schwartz. It does not follow,however, that hervisitingwith Hostetter was the cause of her discharge,for with Hostetter alreadyout of the store it seems to me unlikely that Adams would have been let go the dayafter his discharge merely because she had in the past spent too much store time inhis company.Adams had worked for Gaylord for 16 months at the time of herdischarge,had seniority over other girls in similar jobs, and impressed me with herdemeanor as one who must have been a distinct asset to the store in terms of publicrelations in her work at the service desk,handling refunds and exchanges and alsohandling telephone callsIn sum,I find that Gaylord(whose antiunion animus iswell established on this record) knew or suspected Adams of union activity becauseof her close association with Hostetter,that it discharged her for that reason onJuly 15,1961, giving her a false reason(cut in payroll)and that the Company'slater alleged reason(spending too much store time talking to Hostetter)was not thereal reason,except insofar as her association with Hostetter led to the conclusionthat she was also a union supporter.There is some suggestion in the record of cashshortages in her department,but this is not and never was alleged as a ground for dis-charge, was never regarded by Respondents as traceable to Adams, and is not now soregarded,forRespondents'counsel expressly stated that her discharge was for"talking and kibitzing on the floor"and ,that she"might be rehabilitated." GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.567The question whether Dougherty's discharge violated the Act depends in largepart upon whether his testimony or that of Frances Chew is to be credited.Un-fortunately, neither impressedme as analtogether truthful witness.Dougherty'sinability to remember important dates and other facts of his employment and hisgeneral demeanor on the witness stand were not such as to inspire confidence in hiscredibility, while Chew's testimony that she knew nothing about the Union and hadheard nothing about it until after she fired Dougherty was so patently incrediblethat she modified it herself under persistent cross-examination to "just a little bit."The evidence establishes that Dougherty was an active union supporter, that hedistributed union cards to the employees, and that this activity was ill-concealed andwas well-known to supervisory employees.The evidence also establishes thatDougherty had proved unsatisfactory in two other jobs in the store before he was hiredin the cosmetics department.According to Dougherty, on the morning of hisdischarge-he saw Department Manager Chew and Store Manager Schwartz in con-versation, that Schwartz "kept looking and pointing to me when he talked," and thatthereafter Chew said, "I have to let you go, and all this is getting on my nerves."According to Chew, Dougherty had been disobeying her instructions during the pastfew days, and when he again refused to do as she asked with respect to the place-ment of certain stock, she told him he would have to obey orders or be let go, where-upon he offered to "punch out" at once and she agreed. From my observation ofDougherty on the witness stand, I am inclined to credit Chew's versionas it seemsthoroughly consistent with Dougherty's personality and character. I therefore findthat Dougherty was discharged for good cause, and not for union membership.64.Conclusions with respect to the joint liability of the several RespondentsGeneral Counsel contends that in view of the integrated operation of the storeand of the fact that all the Respondents made common cause against the Union, eachRespondent is liable for any statutory violations committed in the store.Under thistheory, as stated by General Counsel, as Adams' discharge at the hands of Gaylordhas been found discriminatory, an order should be entered directing each of the Re-spondents to offer her reinstatementand backpay.Under this theory, moreover,even the operators of leased departments who were not named in the complaintwould be responsible for remedying unfair labor practices committed in other de-partments of the store.To be completelyanomalous,itappears that in one suchdepartment-the toy department operated by Playmor Sales-the employer wasprobably gulity of a violation of Section 8(a)(2) and (1) in that the manager,Hostetter, asked his subordinate to join the Union, so that under General Counsel'stheory this employer could be guilty of both unlawful support of the Union and un-lawful conduct adverse to it. In any event, I find no basis in law or in fact for hold-ing any or all the lessees liable for conduct committed by Gaylord or by otherlessees.A different question, however, ispresented in consideringGaylord liability fordiscrimination against employeesin the leased departments.Gaylord had andexercised considerably more control over the employees of the several licensees thanany of thelicenseesexercised over the employees of any other.For example, thelicensing agreementsprovided that if Gaylordsigned a unioncontract, the termsthereof would be binding upon thelicensees"as the same shall affect its employees."Significant also is the fact that when Rothchild made his antiunion speech to theemployees, he addressed all employees in the store, and not merely the Gaylordemployees. In fact, in discussing the advantages of not having a union, Rothchildpointed to the speedy promotions of Grandel and Chew to supervisory positions,but such promotions were effected, not by Gaylord, but by independent licensees.Further, when Kamenicky had to lay off two Archer employees for union activity,Gaylord agreed to supply him with help until he could replace them. Finally,Gaylord reserved the right to require the licensee to dismiss any employee whoseconduct was unsatisfactory to Gaylord. It appears, therefore, that although eachlicensee had primary responsibility for its own employees, Gaylord did engage in6In the eventmy finding as to Dougherty is reversed on review. I further find thatafter his dischargeDoughertydid notengage in any activity whichwould render himunfit for futureemployment by any of the Respondent in otner wordsIcreditDougherty's version of hispost-discharge conversationswith Nancy Martin, whotestifiedas to alleged misconductby DoughertyApparentlyno charge has been filed alleging that Playmor or Hostetter violated Sec-tion 8(a)(2) or (1). 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices affecting all the employees in the store, and should share tosome degree in the liability for the discriminatory discharges in the licensed depart-ments.This matter is further discussed in the section of this report captioned "TheRemedy."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operation of the Respondents described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondents,except for Marrud,have engaged in unfair laborpractices,I shall recommend that they cease and desist therefrom and take certainaffirmative action necessary to effectuate the purposes of the Act.Insofar asMorgenstern and Monaco are concerned,I shall recommend thatRespondent Archer offer them reinstatement and backpay,in the manner hereinafterspecified,and I shall further recommend that if Archer fails or refuses to do so(i.e., if,for example,Archer should abandon operations at Gaylord's before com-pliance with this recommendation is achieved)Respondent Gaylord shall offer themreasonably comparable positions in its organization,and shall be liable for theirbackpay. In other words, I recommend that Archer be held primarily liable, andGaylord secondarily liable,for the discrimination against the two Archer employees.SeeN.L.R.B. v. Lexington Electric Products Co., Inc.,283 F. 2d 54, 57-58(C.A. 3),certiorari denied,365 U.S. 845.8Withrespect to each of the discriminatees(Adams, Robinson,9Flickinger,Wassil,Morgenstern,andMonaco)I shall recommend that the appropriate Respondentoffer each of them immediate and full reinstatement to his former or substan-tially equivalent position(Chase National Bank,65 NLRB 827),without prejudiceto his seniority or other rights or privileges,and make each whole for any loss ofpay he may have suffered as a result of the discrimination against him by paymentto each of a sum of money equal to the amount he normally would have earned aswages from the date of his discharge to the date of the offer of reinstatement, lesshis net earnings during said period, with backpay computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth,90 NLRB 289, 291-294.I shall also recommend that Respondents Gaylord and Archer make available tothe Board upon request,payroll and other records to facilitate the determination ofthe amounts due under this recommended remedy 10As theviolations committedby Archerand Gaylord reflect an attitude of suchhostility to the rights of employees underthe Actas to lead me to believe thatfuture violations on their part may fairly be anticipated unless expressly restrained,I shall recommend that those Respondents cease and desist from any invasion ofemployee rights under the Act. I find no evidence in the record to warrant impo-sition of so broad an order against Respondent Hardlines.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:8 Respondents in their brief alleged that Monaco and Morgenstern have already beenreinstated by ArcherThis is a matter to be developed in compliance negotiations andproceedings, but If they have been reinstated the notices to be posted by Archer andGaylord may be amended to reflect the actual situation, in that the Gaylord notice mayomit the reinstatement (but not the backpay) language as to those employees, and theArcher notice may read "we have reinstated" instead of "we will reinstate "91 find no basis for Respondents' contention that Robinson engaged in misconductforfeiting her right to reinstatement.Her outburst to Schwartz at the time he dischargedher was thoroughly understandable (c£N L.R B v. Vermont American Furniture Corpora-tion,182 F. 2d 842, 843-844 (CA. 2) ), and there is no showing of serious picket linemisconduct.10 After the close of the hearing, the Charging Party filed a motion asking that interestbe included in any backpay awarded in this caseWhile I am sympathetic with the viewthat interest should be Included in backpay awards, whether to do so or not is a matterto be decided by the Board as a matter of overall policy. As of the date of this report,I am aware of no Board Order awarding interest in a situation comparable to this.I therefore deny the motion and leave the Charging Party free to raise this matter beforethe Board by filing an appropriate exception to this denial of the motion. GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.569CONCLUSIONS OF LAW1.Gay and Gaylord constitute a single employer for purposes of the Act.2.The Union is a labor organization within the meaning of the Act.3.By interrogating employees as to their union membership and by warning anemployee that union supporters would be laid off, Respondent Hardlines interferedwith, restrained, and coerced its employees in the exercise of their statutory rights,thereby violating Section 8(a) (1) of the Act.4.By threatening employees with discharge or demotion if they signed unioncards, and by discharging Morgenstern and Monaco for union membership, Respond-ent Archer engaged in unfair labor practices violative of Section 8(a)(1) and (3)of the Act.5.By discharging Adams, Robinson, Flickinger, and Wassil for union activity, bywarning employees that union membership would lead to their being discharged, andby threats of other reprisals if the Union succeeded in organizing the store, Re-spondents Gay and Gaylord engaged in unfair labor practices violative of Section8(a)(3) and (1) of the Act.6.Respondents Gay and Gaylord are also responsible, albeit secondarily, forRespondent Archer's unlawful discharge of Monaco and Morgenstern, and therebyfurther violated Section 8(a) (3) and (1) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that:A. Respondent Hardlines Distributors, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from coercively interrogating its employees as to their mem-bership in a labor organization, from threatening them with discharge for such ac-tivity, and from in any like or related manner interfering with, restraining, or coercingits employees in the exercise of their rights under the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Post at the Gaylord store in Wilmington, Delaware, copies of the noticeattached hereto marked "Appendix A." 11Copies of said notice, to be furnishedby the Regional Director for the Fourth Region, shall, after having been duly signedby a representative of Respondent Hardlines, be posted by Respondent Hardlinesimmediately upon receipt thereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Respondent Hardlines shall take reasonable steps to in-sure that such notices are not altered, defaced, or covered by any other material.(b) Notify the said Regional Director in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, as to what steps it has takento comply herewith.12B.Respondent Archer Sales, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with demotion or discharge because of their unionmembership or activities, or in any other manner interfering with, restraining, orcoercing its employees in the right to self-organization, to form labor organiza-tions, to join or assist Local 1349, Retail Clerks International Association, AFL--CIO, or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or all of11 In the event that these Recommendations be adopted by the Board, the words "A De-cision and Order" shall be substituted in the notice for the words "The Recommendationsof a Trial Examiner" In the further event that the Board's Order be enforced by aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."12 In the event that these Recommendations be adopted by the Board this provisionshall be modified to read: "Notify the Regional Director in writing within 10 days fromthe date of this Order what steps Respondent Hardlines has taken to comply herewith." 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch activities except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as authorized in Section 8(a)(3) ofthe Act.(b)Discouraging membership in Local 1349, Retail Clerks International Asso-ciation,AFL-CIO, or in any other labor organiation of its employees, by discrim-inatorily discharging any of its employees or by discriminating in any other mannerin regard to hire or tenure of employment or any term or condition of employment.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Ellsworth Morgenstern and Bernadette Monaco immediate and fullreinstatement to their former or substantially equivalent positions and make eachwhole for any loss of earnings attributable to the discrimination found, in themanner set forth in "The Remedy" section of the Intermediate Report.(b) Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of the amount of backpay due under the terms of this order.(c) Post at the Gaylord store in Wilmington, Delaware, copies of the notice at-tached hereto marked "Appendix B." 13Copies of such notice to be furnished bythe Regional Director for the Fourth Region shall, after being duly signed by Re-spondent Archer's authorized representative, be posted by Respondent Archer im-mediately upon receipt thereof and be maintained by it for a period of 60 con-secutive days thereafter in conspicuous places including all places where noticesto employees are customarily posted.Reasonable steps shall be taken to insurethat the notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourth Region, in writing, within 20days from the date of receipt of this Recommended Order what steps have been takenin compliance.14C. Respondents Gay Apparel Corp. and Gaylord Discount Stores of Delaware,Inc , their officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Advising employees that those who sign union cards will be discharged, orthat any current conditions of employment would be changed for the worse if aunion succeeded in organizing the store, or in any other manner interfering with,restraining,or coercing their employees in the exercise of their right to self-organization, to form, join, or assist Local 1349, Retail Clerks International Asso-ciation,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act.(b)Discouraging membership in Local 1349, Retail Clerks International Asso-ciation,AFL-CIO, or in any other labor organization of its employees, by dis-charging or laying them off or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of employment.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Offer Leola Adams, Mabel Robinson, Linda Wassil, and Frances RobinsonFlickinger immediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights and privileges, andmake each of them whole in the manner set forth in the "The Remedy" sectionof the Intermediate Report.(b) In the event Archer Sales, Inc., fails to comply with this Order with respectto Ellsworth Morgenstern or Bernadette Monaco, offer to each of them a positionin the Gavlord store in Wilmington. Delaware, substantially equivalent to the posi-tion each held in the store at the time of their unlawful discharge, and make eachof them whole in the manner set forth in "The Remedy" section of the IntermediateReport.13 See footnote 11.supra.1s In the event that these Recommendations be adopted by the Board, this provisionshall be modified to read* "NTotifv the said Regional Director In writing within 10 daysfrom the date of this Order what steps have been taken in compliance " GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.571(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records. time-cards, personnel records and reports, and other records necessary to analyze theamounts of backpay due under the terms of this Order.(d) Post in the Gaylord store at Wilmington, Delaware, copies of the noticeattached hereto marked "Appendix C." 15Copies of said notice to be furnishedby the Regional Director for the Fourth Region shall, after being duly signed byRespondents Gay and Gaylord be posted by them immediately upon receipt thereofand be maintained by them for 60 consecutive days .thereafter in conspicuous places,including all places where such notices are customarily posted.Reasonable stepsshall be taken by Respondents Gay and Gaylord to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fourth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsRespondents Gay and Gaylord have taken to comply herewith.1eIt is recommended that the complaint against Marrud, Inc., be dismissed.15 In the event these Recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."10In the event that these Recommendations be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director in writing within 10 days fromthe date of this Order what steps Respondents Gay and Gaylord have taken to complyherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate employees about their union activitiesor threaten reprisals against employees because of their union activities, or inany like or related manner interfere with, restrain, or coerce our employees inthe exercise of the right to self-organization, to form labor organizations, tojoin or assist any labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to re-frain from any and all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized by the National Labor Relations Act.HARDLINES DISTRIBUTORS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage affiliation with Local 1349,Retail Clerks Inter-national Association,AFL-CIO, or any otherlabor organization,by dischargingour employees,or discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employment. 572DECISIONS Or NATIONAL LABOR RELATION'S BOARDWE WILL NOT threaten our employees with demotion or discharge because oftheir union affiliation and activitiesor inany othermannerinterfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, toform labor organizations, to join or assist the above-named union, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in a labor organiza-tion as authorized by the National Labor Relations Act.WE WILL offer Ellsworth Morgenstern and Bernadette Monaco immediate andfull reinstatement to thepositionsthey formerly held, or their equivalent, with-out prejudice to seniority or other rights and privileges, and make them wholefor any loss of pay they may have suffered as a result of the discriminationagainst them.ARCHER SALES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage affiliation with Local 1349, Retail Clerks Inter-national Association, AFL-CIO, or any other labor organization, by dischargingour employees, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of employment.WE WILL NOT advise our employees that those whosignunion cards will bedischarged or that any current conditions of employment would be changed forthe worse if a union succeeds in organizing the store or in any other mannerinterfere with, restrain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assist the above-namedunion,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in collective bargaining or othermutual aid or protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiring member-ship in a labor organization as authorized by the National Labor Relations Act.WE WILL offer Leola (Pat) Adams, Mabel Robinson, Linda Wassil andFrances Robinson Flickinger immediate and full reinstatement to the posi-tions they formerly held, or to substantially equivalent positions without preju-dice to seniority or other rights and privileges, and make each of them whole forany loss of pay they may have suffered as a result of the discriminationagainstthem.WE WILL, if Archer Sales, Inc., fails to do so, offer Ellsworth Morgensternand Bernadette Monaco, positions substantially equivalent to those they heldwith Archer Sales, Inc., and make each of them whole for anyloss ofpay theymay have suffered as a result of the discrimination against them.GAY APPAREL CORPORATION,Employer.GAYLORD DISCOUNT STORESOF DELAWARE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must i emain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.